Citation Nr: 0929227	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.   04-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St.  
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for seronegative 
arthritis, currently evaluated as 40 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.  Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
February 1992.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St.  Petersburg, Florida.

The Board notes that in the November 2006 hearing before the 
undersigned, the Veteran raised the issues of entitlement to 
secondary service connection for various side effects of the 
medications used to treat his seronegative arthritis, 
including a blood pressure problem and gastrointestinal 
problems.   These issues are referred to the RO for 
appropriate action.   Additionally, the Veteran testified 
that he is unable to work due to his service-connected 
disability.   This unemployability issue is also referred to 
the RO.
			
In January 2008 and August 2008 the Board remanded the matter 
for additional development.   That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate active 
seronegative arthritis productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.

2.  Throughout the rating period on appeal, the Veteran's 
seronegative arthritis residuals of the hand have not been 
manifested by limitation of motion.

3.  Throughout the rating period on appeal, the Veteran's 
seronegative arthritis residuals of the wrists have not been 
manifested by palmar flexion in line with the forearm, or 
dorsiflexion less than 15 degrees.
.
4.  Throughout the rating period on appeal, the Veteran's 
seronegative arthritis residuals of the elbows have not been 
manifested by flexion limited to 100 degrees, extension 
limited to 45 degrees, or any impairment of the radius, 
supination, or pronation.

5.  Movement of the Veteran's right shoulder has been to the 
shoulder level; the seronegative arthritis residuals of the 
left shoulder have not been manifested by limited arm motion.

6.  Throughout the rating period on appeal, the Veteran's 
seronegative arthritis residuals of the knees have not been 
manifested by flexion limited to 45 degrees, or extension 
limited to 10 degrees.

7.  The Veteran's seronegative arthritis residuals of the 
right ankle is characterized by a moderate limitation of 
motion; the Veteran's seronegative arthritis residuals of the 
left ankle has not been manifested by a moderate limitation 
of motion.

8.  Flexion of the Veteran's low back has been limited to 
greater than 30 degrees but not greater than 60 degrees.

9.  Flexion of the Veteran's cervical spine has been limited 
to greater than 15 degrees but not greater than 30 degrees.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no 
higher, for the Veteran's seronegative arthritis have been 
met.   38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.25, 4.26, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5002, 5201, 5206, 5207, 5215, 5216-5230, 
5237-5243, 5260, 5261, 5271 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.   See 38 U.S.C.A. 
§ 1155.   Separate diagnostic codes identify the various 
disabilities.   The assignment of a particular diagnostic 
code is dependent on the facts of a particular case.   See 
Butts v.  Brown, 5 Vet.  App.  532, 538 (1993).   One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.   In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the Veteran's case and provide an 
explanation for the conclusion.   See Tedeschi v.  Brown, 7 
Vet.  App.  411, 414 (1995).   

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.   Francisco v.  Brown, 
7 Vet.  App.  55 (1994).   

The Veteran is claiming entitlement to an increased rating 
for seronegative arthritis.  Throughout the rating period on 
appeal, the Veteran has been assigned a 40 percent evaluation 
for seronegative arthritis pursuant to Diagnostic Code 5002.  
His evaluation is based on seronegative arthritis as an 
active process.

A 40 percent rating for seronegative arthritis as an active 
process is warranted where the evidence reveals symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.

To receive the next-higher 60 percent evaluation for 
seronegative arthritis as an active process, the evidence 
must demonstrate less than the criteria for a 100 percent 
rating, but must show weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.
To be entitled to a 100 percent evaluation, the evidence must 
show seronegative arthritis with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.

The Board has reviewed the competent evidence of record and 
finds no support for a rating in excess of 40 percent for 
seronegative arthritis as an active process for any portion 
of the rating period on appeal.  Indeed, there is no showing 
of weight loss.  In a March 2003 VA treatment note, the 
Veteran's weight was described as "stable."  According to 
VA treatment records, his weight was 236 pounds in July 2004, 
245 pounds in March 2005, 236 pounds in September 2005, 246 
pounds in March 2006, 250 pounds in March 2007, and 249 
pounds in September 2007.  As such, weight loss has not been 
shown.

Additionally, there is no evidence of anemia or 
incapacitating exacerbations.  The presence of anemia is not 
documented anywhere in the medical record.  VA regulations 
define incapacitating episodes as periods of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  See Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  This too is not documented in the 
medical record.  Indeed, a March 2008 VA examiner determined 
there is "no incapacitation," and at the November 2006 
hearing the Veteran testified he has never been restricted to 
bed because of the arthritic condition.  The Board is 
cognizant of, and sympathetic to, the Veteran's complaints of 
pain, swelling, and fatigue caused by his widespread joint 
pain.  However, these findings demonstrate a definite 
impairment of health and are found to be contemplated by the 
40 percent evaluation already in effect.

For the foregoing reasons, then, a rating in excess of 40 
percent is not warranted for seronegative arthritis as an 
active process.

The Board must now consider whether an evaluation of the 
chronic residuals of seronegative arthritis provide a basis 
for an increased rating here.  Under Diagnostic Code 5002, 
the chronic residuals of seronegative arthritis are to be 
rated as ankylosis or based on limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

As instructed by a Note to Diagnostic Code 5002, the rater is 
to assign the higher evaluation between the active process 
and the residual ratings.

In this case, there is some question as to which, if any, 
joints are affected by the Veteran's seronegative arthritis.  
Most recently, in a March 2008 addendum opinion, a VA 
examiner determined, "[n]one of the patient's joints are 
affected by seronegative rheumatoid arthritis.  There is no 
physical or x-ray evidence of arthritis."  In this vein, a 
March 2005 VA examiner noted that the Veteran underwent 
multiple x-rays of his joints, and all were normal.  The 
examiner noted, "[t]here is no other arthritic finding, 
externally, at this time."  X-rays conducted for a July 2003 
VA examination were also normal, except for an x-ray of the 
lower spine.

Nonetheless, the March 2005 VA examiner diagnosed the Veteran 
with seronegative arthritis, and a July 2003 VA examiner 
diagnosed him with rheumatoid arthritis.  Moreover, decreased 
ranges of motion have been documented in several of the 
Veteran's joints and his complaints of severe pain are 
replete throughout the medical record.  As such, the Board 
will resolve reasonable doubt in favor of the Veteran and 
will examine whether an increased rating is warranted based 
on chronic residuals.

The Veteran's seronegative arthritis has arguably been shown 
to involve the hands, wrists, elbows, shoulders, knees, 
ankles, low back, and cervical spine.  With respect to the 
specific objective findings, to include range of motion 
testing, the Board will consider each joint in turn.  
Moreover, in evaluating musculoskeletal disabilities, the 
Board will also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v.  
Brown, 8 Vet.  App.  202, 206-07 (1995).

Hands
On VA examination in March 2008, no anatomical defects were 
noted as to the Veteran's hands.  Thumb opposition was normal 
in that the Veteran could touch all of his fingers with his 
thumb.  PIP and DIP joints were normal and without evidence 
of synovitis.  The Veteran's ranges of motion in all of his 
fingers was normal.  He could push, pull, and twist, and his 
pincer strength was strong and equal bilaterally.  On VA 
examination in March 2005, the Veteran's fist and grasp were 
normal bilaterally and he could oppose the fingers with the 
thumbs in both hands.  On VA examination in July 2003, the 
examiner noted the Veteran had "decreased hand grasps" and 
decreased strength, but normal ranges of motion in extension 
and flexion.  The July 2003 examiner did not include 
numerical measurements or any other findings for the 
Veteran's hands in the report.

Based on the above, the Board finds no support for assignment 
of a compensable evaluation for seronegative arthritis 
residuals of either hand.  In so finding, the Board 
acknowledges that a 10 percent rating applies where the 
limitation of motion is noncompensable.  However, the Board 
notes that the separate 10 percent rating under Diagnostic 
Code 5002 for noncompensable range of motion of each major 
joint or group of minor joints does not operate here.  
Indeed, such 10 percent rating contemplates a disability 
picture that is characterized by some limitation of motion, 
but not enough to warrant a compensable rating, if 
objectively confirmed by swelling, spasm, or other evidence 
of painful motion.  Here, however, full range of motion of 
the bilateral hands is demonstrated throughout the rating 
period on appeal.  

Wrists
On VA examination in March 2008, the Veteran displayed 
dorsiflexion to 65 degrees, with pain at 55 degrees, in the 
right wrist, and to 70 degrees with pain at 65 degrees in the 
left wrist.  Flexion was to 55 degrees with pain at 50 
degrees in the right wrist, and to 55 degrees with pain at 45 
degrees in the left wrist.  Ulnar deviation was to 45 degrees 
with pain at 35 degrees in the right wrist, and to 35 degrees 
with pain at 30 degrees in the left wrist.  Radial deviation 
was to 20 degrees with pain at 15 degrees bilaterally.  The 
examiner stated there was no motion lost due to pain, 
weakness, fatigue, incoordination, or a lack of endurance 
following repetitive use.

On VA examination in March 2005, dorsiflexion was to 60 
degrees bilaterally, palmar flexion was to 70 degrees 
bilaterally, ulnar deviation was to 40 degrees bilaterally, 
and radial deviation was to 20 degrees bilaterally.  The 
examiner found there was no loss of motion due to pain, 
fatigue, weakness, or a lack of endurance following 
repetitive use.

Regarding range of motion, 38 C.F.R. § 4.71a, Plate I 
indicates that normal dorsiflexion (extension) of the wrist 
is to 70 degrees, and that normal palmar flexion is to 80 
degrees.  Normal ulnar deviation is to 45 degrees and normal 
radial deviation is to 20 degrees.

Limitation of wrist motion is addressed under Diagnostic Code 
5215.  A 10 percent rating is warranted where the evidence 
demonstrates palmar flexion limited in line with the forearm, 
or for dorsiflexion to less than 15 degrees.

Based on the above, the Board finds no support for assignment 
of a compensable evaluation for seronegative arthritis 
residuals of either wrist.  Moreover, while some painful 
movement has been documented, both the March 2008 and March 
2005 VA examiners specifically found there was no additional 
loss of motion due to pain, weakness, fatigue, 
incoordination, or a loss of endurance.  The evidence does 
not evidence demonstrate palmar flexion limited in line with 
the forearm, or dorsiflexion to less than 15 degrees.  In 
addition, limitation of motion objectively confirmed by 
swelling, spasm, or other evidence of painful motion is not 
shown.  As such, the Board cannot find that a compensable 
rating is warranted for either of the Veteran's wrists.

Elbows
On VA examination in March 2008, right elbow flexion was to 
120 degrees with pain at 100 degrees, and left elbow flexion 
was to 105 degrees with pain at 95 degrees.  Pronation was to 
40 degrees on the right with no pain, and to 35 degrees on 
the left with pain at 30 degrees.  Supination was to 50 
degrees on the right without pain, and to 45 degrees on the 
left with pain at 40 degrees.  The examiner stated there was 
no additional range of motion lost due to pain, weakness, 
fatigue, incoordination, or a lack of endurance following 
repetitive use.  No other range of motion findings pertaining 
to the Veteran's elbows are found in the medical record.

Regarding range of motion, 38 C.F.R. § 4.71a, Plate I 
indicates that normal elbow flexion is to 145 degrees.  
Normal forearm pronation is to 80 degrees, and normal forearm 
supination is to 85 degrees.

Limitation of flexion of the forearm is addressed under 
Diagnostic Code 5206.  Under that code section, a 
noncompensable rating is warranted where the evidence 
demonstrates forearm flexion limited to 110 degrees, for 
either the major or minor upper extremity.  To be entitled to 
the next-higher 10 percent rating, the evidence must show 
forearm flexion limited to 100 degrees, for either the major 
or minor upper extremity.

Limitation of extension of the forearm is addressed under 
Diagnostic Code 5207.  That diagnostic code provides a 10 
percent evaluation is warranted where the evidence 
demonstrates forearm extension limited between 45 and 60 
degrees, for either the major or minor upper extremity.

The competent evidence, as previously described, does not 
demonstrate compensable limitation of forearm motion under 
Diagnostic Codes 5206 or 5207, even when considering 
additional functional limitation as set forth under DeLuca, 
as the examiner found no loss additional loss of motion due 
to pain.   

The evidence does reveal some limitation of pronation and 
supination.  Under Diagnostic Code 5213, a 10 percent rating 
applies where supination is limited to 30 degrees or less.  
Additionally, a 20 percent rating applies where pronation is 
limited such that motion is lost beyond the last quarter of 
the arc and the hand does not approach full pronation.  Here, 
the Veteran had supination to 50 degrees on the right and 45 
degrees on the left.  There is no indication that the Veteran 
had motion lost beyond the last quarter of the arc.  As such, 
his disability picture does not most nearly approximate the 
next higher 10 percent rating under Diagnostic Code 5213, 
even when accounting for additional functional limitation.  
Again, despite the pain complaints, there was no additional 
loss of motion with repetition.  In addition, limitation of 
motion objectively confirmed by swelling, spasm, or other 
evidence of painful motion is not shown.  Given this, the 
overall disability picture does not most nearly approximate a 
compensable rating, under the limitation of motion diagnostic 
codes pertaining to the elbow.

Shoulders
On VA examination in March 2008, flexion of the right 
shoulder was to 110 degrees with pain at 90 degrees, and 
flexion of the left shoulder was to 120 degrees with pain at 
110 degrees.  Abduction of the right was to 90 degrees with 
pain at 70 degrees, and abduction of the left was to 120 
degrees with pain at 105 degrees.  On the right, internal 
rotation was to 55 degrees with pain at 55 degrees, and on 
the left, internal rotation was to 50 degrees with pain at 45 
degrees.  External rotation was to 70 degrees with pain at 55 
degrees on the right, and to 65 degrees with pain at 60 
degrees on the left.  The examiner stated there was no 
additional range of motion lost due to pain, weakness, 
fatigue, incoordination, or a lack of endurance following 
repetitive use.  No other range of motion findings pertaining 
to the Veteran's elbows are found in the medical record.

Regarding range of motion, 38 C.F.R. § 4.71a, Plate I 
indicates that normal forward elevation (flexion) of the 
shoulder is to 180 degrees, and that normal shoulder 
abduction is also to 180 degrees.  Normal external and 
internal rotation is to 90 degrees.

Limitation of arm motion is addressed under Diagnostic Code 
5201.  A 20 percent rating is warranted where the evidence 
demonstrates limitation of motion at shoulder level (90 
degrees, per 38 C.F.R. § 4.71a, Plate I).  A 30 percent 
rating applies where there is limitation to midway between 
the side and shoulder level, for the major extremity.  A 30 
percent evaluation is also warranted for limitation to 25 
degrees from the side, for the minor extremity.  If the major 
extremity is limited to 25 degrees from the side, then a 40 
percent rating is warranted.

As for the Veteran's left shoulder, the competent evidence of 
record, as detailed in pertinent part, does not satisfy the 
criteria for a compensable evaluation under Diagnostic Code 
5201, even when considering additional functional limitation 
as set forth under DeLuca.  However, at the March 2008 
examination abduction was limited to 90 degrees on the right.  
Accordingly, assignment of a 20 percent rating for the right 
shoulder is warranted under Diagnostic Code 5002.  A rating 
in excess of 20 percent is not warranted, however, as neither 
limitation to midway between the side and shoulder level nor 
limitation to 25 degrees from the side, have been shown, and 
also in light of the negative DeLuca findings.  Additionally, 
the Board notes that this rating will only be assigned if the 
aggregate of the residuals for each individual joint yield a 
combined disability evaluation in excess of the 40 percent 
currently in effect based on seronegative arthritis as an 
active process.

Knees
On VA examination in March 2008, flexion of the right knee 
was to 105 degrees with pain at 70 degrees.  Flexion of the 
left knee was to 110 degrees with pain at 95 degrees.  
Extension was to 0 degrees bilaterally.  The examiner stated 
there was no additional range of motion lost due to pain, 
weakness, fatigue, incoordination, or a lack of endurance 
following repetitive use.  On VA examination in July 2003, 
flexion was to 80 degrees on the right, and to 100 degrees on 
the left, and extension was to 0 degrees bilaterally.  That 
examiner noted that the Veteran's decreased range of motion 
contemplated pain, fatigue, weakness, a lack of endurance, 
and incoordination, but that his left knee motion was 
decreased due to hip pain, not knee pain.

Regarding range of motion, 38 C.F.R. § 4.71a, Plate II 
indicates that normal knee flexion is to 140 degrees.  Normal 
extension is to 0 degrees.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

The competent evidence, as previously described, does not 
demonstrate compensable limitation of knee motion under 
Diagnostic Codes 5260 or 5261, even when considering 
additional functional limitation as set forth under DeLuca.  
While the July 2003 examiner stated that the Veteran's right 
knee range of motion was limited due to pain, the exact 
functional loss caused by pain was not specified.  Moreover, 
the March 2008 examiner determined there was no additional 
loss due to pain, weakness, fatigue, incoordination, or a 
lack of endurance.  Given this, the overall disability 
picture does not most nearly approximate a compensable 
rating, under the limitation of motion diagnostic codes.

Ankles
On VA examination in March 2008, dorsiflexion of the right 
ankle was to 15 degrees with pain at 15 degrees, and 
dorsiflexion of the left ankle was to 20 degrees with pain at 
15 degrees.  Plantar flexion of the right ankle was 30 
degrees with pain at 30 degrees, and plantar flexion of the 
left ankle was to 35 degrees with pain at 30 degrees.  The 
examiner stated there was no additional range of motion lost 
due to pain, weakness, fatigue, incoordination, or a lack of 
endurance following repetitive use.

Regarding range of motion, 38 C.F.R. § 4.71a, Plate II 
indicates that normal dorsiflexion of the ankle is to 20 
degrees, and that normal plantar flexion is to 45 degrees.  

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  A 10 percent rating is warranted where the evidence 
demonstrates moderate limitation of motion.  A 20 percent 
rating is for application for marked limitation of motion.

As for the Veteran's left ankle, the competent evidence of 
record, as detailed in pertinent part, does not satisfy the 
criteria for a compensable evaluation under Diagnostic Code 
5271, even when considering additional functional limitation 
as set forth under DeLuca.  While the Veteran displayed 
limited motion, no crepitus, deformity, erythema, effusion, 
instability, or tenderness was found in either ankle.  
Further, the examiner determined there was no additional loss 
due to pain, weakness, fatigue, incoordination, or a lack of 
endurance.  However, the right ankle displayed more severe 
findings at the March 2008 examination.  Dorsiflexion was to 
15 degrees, with normal dorsiflexion to 20 degrees, and 
plantar flexion was to 30 degrees, with normal plantar 
flexion to 45 degrees.  It was noted the Veteran used the 
assistance of a wheeled walker for moving.  Accordingly, 
assignment of a 20 percent rating for the right ankle is 
warranted under Diagnostic Code 5002.  A rating in excess of 
20 percent is not warranted, however, as the Board does not 
find that the ranges of motion in the right ankle constitutes 
a "marked" ankle disability, particularly in combination 
with the negative DeLuca findings and the lack of crepitus, 
deformity, erythema, effusion, instability, or tenderness.  
Additionally, the Board notes that this rating will only be 
assigned if the aggregate of the residuals for each 
individual joint yield a combined disability evaluation in 
excess of the 40 percent currently in effect based on 
seronegative arthritis as an active process.

Low Back
On VA examination in March 2008, the Veteran displayed 
flexion to 55 degrees with pain at 30 degrees, extension to 
10 degrees with pain at 5 degrees, right lateral bending to 
10 degrees with pain at 5 degrees, left lateral bending to 15 
degrees with pain at 10 degrees, and bilateral rotation to 15 
degrees with pain at 10 degrees.  The examiner found there 
was no additional range of motion lost due to pain, weakness, 
fatigue, incoordination, or a lack of endurance following 
repetitive use.  On VA examination in July 2003, the Veteran 
displayed flexion to 80 degrees, extension to 5 degrees, 
lateral bending to 20 degrees bilaterally, and rotation to 25 
degrees bilaterally.

Regarding range of motion, 38 C.F.R. § 4.71a, Plate V shows 
that for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.

In evaluating the above results, it is noted that limitation 
of lumbar motion is addressed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5343, which utilize the general rating 
formula for diseases and injuries of the spine.

Under the general rating formula, in relevant part, 
evaluations are assigned as follows: 10 percent- Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour or vertebral body fracture with loss 
of 50 percent or more of the height.

20 percent- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent- Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
50 percent- Unfavorable ankylosis of the entire thoracolumbar 
spine; and
100 percent- Unfavorable ankylosis of the entire spine.

The Board finds that the objective evidence supports 
assignment of a 20 percent rating for the Veteran's 
limitation of flexion in his low back.  A higher rating is 
not warranted because the evidence has not shown forward 
flexion to be 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, and in light of the negative 
DeLuca finding of the March 2008 examiner.  While the July 
2003 examiner stated that the Veteran's range of motion was 
limited due to pain, the exact functional loss caused by pain 
was not specified.  Again, this rating will only be assigned 
if the aggregate of the residuals for each individual joint 
yield a combined disability evaluation in excess of the 40 
percent currently in effect based on seronegative arthritis 
as an active process.

Cervical Spine
On VA examination in March 2008, the Veteran displayed 
flexion to 35 degrees with pain at 30 degrees, extension to 
35 degrees with pain at 25 degrees, right lateral bending to 
40 degrees with pain at 30 degrees, left lateral bending to 
35 degrees with pain at 30 degrees, right rotation to 45 
degrees with pain at 40 degrees, and left rotation to 40 
degrees with pain at 35 degrees.  The examiner found there 
was no additional range of motion lost due to pain, weakness, 
fatigue, incoordination, or a lack of endurance following 
repetitive use.  On VA examination in July 2003, the Veteran 
displayed flexion to 25 degrees, extension to 25 degrees, 
lateral bending to 30 degrees bilaterally, and rotation to 40 
degrees bilaterally.

Regarding range of motion, 38 C.F.R. § 4.71a, Plate V shows 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.

In evaluating the above results, it is noted that limitation 
of cervical motion is addressed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5343, which utilize the general rating 
formula for diseases and injuries of the spine.

Under the general rating formula, in relevant part, 
evaluations are assigned as follows: 10 percent - forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  

The Board finds that the objective evidence supports 
assignment of a 20 percent rating for the Veteran's 
limitation of flexion in his cervical spine.  A higher rating 
of 30 percent is not warranted because the evidence has not 
shown forward flexion to be 15 degrees or less, favorable 
ankylosis of the entire cervical spine, and in light of the 
negative DeLuca finding.  Again, this rating will only be 
assigned if the aggregate of the residuals for each 
individual joint yield a combined disability evaluation in 
excess of the 40 percent currently in effect based on 
seronegative arthritis as an active process.

Summary 
For the reasons stated above, the Veteran meets the criteria 
for a 10 percent rating for his right ankle, and 20 percent 
ratings for his right shoulder, his cervical spine, and his 
lumbar spine.  As instructed by Diagnostic Code 5002, those 
residual ratings are combined under the table at 38 C.F.R. § 
4.25.  Application of that table yields a combined disability 
evaluation of 50 percent for the seronegative arthritis 
residuals.  As this 50 percent rating exceeds the 40 percent 
currently in effect for seronegative arthritis as an active 
process, it replaces that lesser rating.  In evaluating the 
claim, the benefit of the doubt doctrine has been applied 
where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v.  
Derwinski, 1 Vet.  App.  49 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.   38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v.  Principi, 16 Vet.  App.  
183 (2002).   Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).   This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).   Mayfield v.  Nicholson, 444 
F.3d 1328 (Fed.  Cir.  2006); Pelegrini v.  Principi, 18 Vet.  
App.  112 (2004).   

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2003 and December 2004 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  A letter of March 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v.  Nicholson, 19 Vet.  App.  
473 (2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.   He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.   Any notice defect in 
this case was harmless error.   The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   After VA provided this notice, 
the Veteran communicated on multiple occasions with VA, 
without informing it of pertinent evidence.   The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.   

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v.  Peake, 22 Vet.  App. 37 
(January 30, 2008), which pertains to increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  In 
this case, the RO provided the Veteran with a letter dated 
from October 2008 which fully complies with each of the four 
notice requirements of Vazquez.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and post-service 
treatment records and providing an examination when 
necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a personal hearing before the Board.  He has been 
afforded VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.   Therefore, no further assistance to the Veteran with 
the development of evidence is required.   


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the Veteran's seronegative arthritis is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.




____________________________________________
MICHAEL D.  MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


